Concurring Opinion.
Roby, C. J.
2. I concur fully in the opinion so far as it relates to the act of March 9, 1903 (Acts 1903, p. 338), “concerning proceedings in civil procedure.” The conditions which led to the passage of this act are matters of common knowledge.
The State Bar Association of Indiana at its 1902 meeting declared that “our statutes relating to appeals to the Supreme and Appellate Courts need many amendments for the purpose of simplifying the practice and reaching the merits of a cause on appeal, which object, under the present practice, is often frustrated by useless technicalities,” and a committee of five was appointed for the purpose of preparing and submitting bills upon the subject to the next General Assembly. Proceedings State Bar Assn, of Ind., 1902, p. 71. That committee prepared and presented to the Sixty-third General Assembly a bill for the act of March 9, 1903. It thus appears that legislative aid was invoked by the bar of the State for the purpose of rescuing the courts from the system of procedure which they had created and from which they were either unable or unwilling to extricate themselves. It does not need to be said that the act “is in furtherance of justice — it is remedial; it tends to simplify procedure; it lightens the burden of litigants without injustice to any one, *60and, when properly followed, questions may be presented to this court unclouded by a mass of useless verbiage, and unobscured by voluminous matters of immaterial evidence.” Shugart v. Miles (1890), 125 Ind. 445, 449. The act is a remedial one, and must-be liberally construed to effectuate the plain legislative intent. Mercer v. Corbin (1889), 117 Ind. 450, 3 L. R. A. 221, 10 Am. St. 76; Jones v. Foley (1889), 121 Ind. 180; Shugart v. Miles, supra.
The statute requires a succinct recital of the substance of such part of the evidence and proceedings as may be necessary to advise the court of appeal of the pertinency or materiality of the matters sought to be reviewed. “It is not for the court, in * * * framing instructions, to determine the probative force of' evidence. If the evidence is material, relevant and competent, it is for the jury, and instructions bearing upon the evidence, without respect to its weight or credibility, cannot be deemed irrelevant.” Union Mut. Life Ins. Co. v. Buchanan (1885), 100 Ind. 63, 73. If there was evidence to which the instructions requested were relevant, they should have been given, and the refusal to give them would be error, unless, of course, the record shows that the same ground was covered by instructions given. Such error might or might not be reversible, but the first matter to be determined is whether evidence was introduced making the requested charge applicable to the case on trial. That fact is recited in the bill of exceptions. The form of recital might be improved upon, but it is sufficient to convey the necessary, information. Section 691 Burns 1908, §650 R. S. 1881, in terms requires a statement that the instruction was ‘ ‘ applicable to the evidence in the cause. ’ ’ Such fact is a competent one to be stated by the trial judge. Kinney v. Dodge (1885), 101 Ind. 573; Geiger v. Huenneke (1896), 16 Ind. App. 326; Adams v. Vanderbeck (1897), 148 Ind. 92, 62 Am. St. 497; Jennings v. Bond (1896), 14 Ind. App. 282, 292.
The same rules apply to an instruction given when an ex*61ception is shown. The effect of section six of the act of 1903 (Acts 1903, p. 338, §666 Burns 1908) is to make such exception available without a complete transcript of the evidence. In setting out bills of exceptions involving questions upon the giving of instructions, where the record is made up in accordance with this act, the trial judge should include such matter, if there be any, as may render an erroneous ruling harmless. All instructions given are set out in the bill. Since they are to be considered as a whole, and not in-fragments, this is essential. These considerations lead to the examination of the instructions given and refused, action in regard to which is stated as ground for a new trial.
8. I also concur in the reversal of the judgment, for the reason that the twelfth instruction is incurably bad, and I also concur in the statement of the main opinion relative to instruction eighteen.